                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

MEIGO BAILEY,

      Petitioner,

v.                                               Case No. 3:14-cv-583-J-32JBT

SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS, et al.,

      Respondents.


                                    ORDER

      Petitioner Meigo Bailey, an inmate of the Florida penal system, initiated this

action by filing a pro se petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254, which he amended twice. See Docs. 1, 3, 12 (Petition). Bailey challenges his

2008 state court (Duval County, Florida) convictions for first degree felony murder,

attempted second degree murder, armed burglary, and attempted armed robbery.

Respondents have responded. See Answer to Second Amended Petition for Writ of

Habeas Corpus (Doc. 15) (Response).1 With the benefit of counsel, Bailey replied and

attached an Unsworn Declaration of Carmen Lawrence. See Petitioner’s Reply Brief

(Doc. 29) (Reply). The Court directed the parties to file supplemental briefing on

Grounds Eight, Nine, Ten, and Eleven of the Petition. See Doc. 30. Respondents filed




      1 Respondents also filed exhibits identified by letters. See Doc. 15.     The
Court refers to the exhibits as “Ex.” followed by their identifying letter.
a Supplemental Answer. See Supplemental Answer to Second Amended Petition for

Writ of Habeas Corpus (Doc. 37) (Supp. Response). Bailey, through counsel, filed a

Supplemental Reply. See Petitioner’s Sur-Reply Brief (Doc. 45) (Supp. Reply). This

case is ripe for review.

I.    Procedural History

      Following a jury trial, Bailey was convicted of first-degree felony murder with

a firearm committed during a robbery or attempted robbery (Count 1), attempted

second-degree murder with a firearm (Count 3), burglary of a dwelling with a firearm

(Count 4) and two counts of attempted robbery with a firearm (Counts 6 and 7).

Resp. Ex. A at 268-75; B at 849-51. After denying his motion for a new trial (Resp.

Ex. A at 284-88; 507-10), the circuit court imposed concurrent sentences of life in

prison on Count 1, thirty years on Count 3, life in prison on Count 4, fifteen years on

Count 6, and fifteen years on Count 7. Id. at 289-301; 507-524.

      Bailey appealed his judgment and sentences to the First District Court of

Appeal (First DCA). Resp. Ex. C. The State filed an answer brief (Resp. Ex. D),

and Bailey filed a reply brief. Resp. Ex. E. The First DCA affirmed and issued a

signed, written opinion.    Resp. Ex. F.       After granting the State’s motion for

clarification (Resp. Ex. G), the First DCA issued a substitute opinion. Resp. Ex. H.

The mandate issued. Resp. Ex. I; Bailey v. State, 31 So. 3d 809 (Fla. 1st DCA 2009).

Bailey sought discretionary review in the Florida Supreme Court. Resp. Exs. J, K.

The Florida Supreme Court declined to accept jurisdiction. Resp. Ex. L; Bailey v.




                                           2
State, 36 So. 3d 83 (Fla. 2010). Bailey did not seek review by the United States

Supreme Court.

      Bailey filed a petition alleging ineffective assistance of appellate counsel in the

First DCA. Resp. Ex. M. The First DCA denied the petition on the merits, issuing

a per curiam order without written opinion. Resp. Ex. N; Bailey v. State, 45 So. 3d

526 (Fla. 1st DCA 2010).

      Bailey filed a motion for award of jail credit pursuant to Florida Rule of

Criminal Procedure 3.800(a). Resp. Ex. S at 1-3. The trial court denied the motion.

Resp. Ex. S at 67-103. Bailey did not appeal. See id. at 118-19.

      Pursuant to Florida Rule of Criminal Procedure 3.850, Bailey filed an initial

and amended motion to vacate his judgment and sentence. He alleged five claims of

ineffective assistance of counsel and one claim of fundamental trial court error.

Resp. Ex. S at 4-19. Without an evidentiary hearing, the circuit court denied the

amended motion. Id. at 20-66. Bailey filed a motion for rehearing (id. at 104-08),

which the circuit court denied. Id. at 111-17. Bailey filed a notice of appeal, but no

brief. Id. at 118-19. The First DCA affirmed per curiam without a written opinion.

Resp. Ex. T. Bailey filed a motion for rehearing (Resp. Ex. U), which was denied.

Resp. Ex. V. The mandate issued. Resp. Ex. W; Bailey v. State, 134 So.3d 453 (Fla.

1st DCA 2014).

II.   Evidentiary Hearing

      “In deciding whether to grant an evidentiary hearing, a federal court must

consider whether such a hearing could enable an applicant to prove the petition’s




                                           3
factual allegations, which, if true, would entitle the applicant to federal habeas

relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (citation omitted). “It follows

that if the record refutes the applicant’s factual allegations or otherwise precludes

habeas relief, a district court is not required to hold an evidentiary hearing.” Id.

The pertinent facts of this case are fully developed in the record before the Court.

Because this Court can “adequately assess [Petitioner’s] claim[s] without further

factual development,” Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), an

evidentiary hearing will not be conducted.

III.   Governing Legal Principals

       A. Standard Under AEDPA

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs

a state prisoner’s federal habeas corpus petition. See Ledford v. Warden, Ga.

Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied,

137 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief

functions as a guard against extreme malfunctions in the state criminal justice

systems, and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565

U.S. 34, 38 (2011)).

       The first task of the federal habeas court is to identify the last state court

decision, if any, that adjudicated the petitioner’s claims on the merits. See Marshall

v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need

not issue an opinion explaining its rationale in order for the state court’s decision to

qualify as an adjudication on the merits. See Harrington v. Richter, 562 U.S. 86, 100




                                           4
(2011). Where the state court’s adjudication on the merits is unaccompanied by an

explanation,

               the federal court should “look through” the unexplained
               decision to the last related state-court decision that does
               provide a relevant rationale. It should then presume that
               the unexplained decision adopted the same reasoning. But
               the State may rebut the presumption by showing that the
               unexplained affirmance relied or most likely did rely on
               different grounds than the lower state court’s decision,
               such as alternative grounds for affirmance that were
               briefed or argued to the state supreme court or obvious in
               the record it reviewed.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

      When a state court has adjudicated a petitioner’s claims on the merits, a

federal court cannot grant habeas relief unless the state court’s adjudication of the

claim was “contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States,” or “was

based on an unreasonable determination of the facts in light of the evidence presented

in the State court proceeding,” 28 U.S.C. § 2254(d)(1), (2). A state court’s factual

findings are “presumed to be correct” unless rebutted “by clear and convincing

evidence.” Id. § 2254(e)(1).

               AEDPA “imposes a highly deferential standard for
               evaluating state court rulings” and “demands that state-
               court decisions be given the benefit of the doubt.” Renico v.
               Lett, 559 U.S. 766, 773 (2010) (internal quotation marks
               omitted). “A state court’s determination that a claim lacks
               merit precludes federal habeas relief so long as fairminded
               jurists could disagree on the correctness of the state court’s
               decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)
               (internal quotation marks omitted). “It bears repeating
               that even a strong case for relief does not mean the state
               court’s contrary conclusion was unreasonable.” Id. [at 102]



                                             5
              (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). The
              Supreme Court has repeatedly instructed lower federal
              courts that an unreasonable application of law requires
              more than mere error or even clear error. See, e.g., Mitchell
              v. Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at 75
              (“The gloss of clear error fails to give proper deference to
              state courts by conflating error (even clear error) with
              unreasonableness.”); Williams v. Taylor, 529 U.S. 362, 410
              (2000) (“[A]n unreasonable application of federal law is
              different from an incorrect application of federal law.”).

Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal citations

modified).

       B. Exhaustion and Procedural Default

       There are prerequisites to federal habeas review. Before bringing a § 2254

habeas action in federal court, a petitioner must exhaust all state court remedies that

are available for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To

exhaust state remedies, the petitioner must “fairly present[]” every issue raised in

his federal petition to the state’s highest court, either on direct appeal or on collateral

review. Castille v. Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted). Thus, to

properly exhaust a claim, “state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of

the State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S.

838, 845 (1999); see also Pope v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting “that

Boerckel applies to the state collateral review process as well as the direct appeal

process.”).

       In addressing exhaustion, the United States Supreme Court explained:




                                            6
               Before seeking a federal writ of habeas corpus, a state
               prisoner must exhaust available state remedies, 28 U.S.C.
               § 2254(b)(1), thereby giving the State the “‘“opportunity to
               pass upon and correct” alleged violations of its prisoners’
               federal rights.’” Duncan v. Henry, 513 U.S. 364, 365, 115 S.
               Ct. 887, 130 L.Ed.2d 865 (1995) (per curiam) (quoting
               Picard v. Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30
               L.Ed.2d 438 (1971)). To provide the State with the
               necessary “opportunity,” the prisoner must “fairly present”
               his claim in each appropriate state court (including a state
               supreme court with powers of discretionary review),
               thereby alerting that court to the federal nature of the
               claim. Duncan, supra, at 365-366, 115 S. Ct. 887;
               O’Sullivan v. Boerckel, 526 U.S. 838, 845, 119 S. Ct. 1728,
               144 L.Ed.2d 1 (1999).

Baldwin v. Reese, 541 U.S. 27, 29 (2004).

      A state prisoner’s failure to properly exhaust available state remedies results

in a procedural default which raises a potential bar to federal habeas review. The

United States Supreme Court has explained the doctrine of procedural default as

follows:

               Federal habeas courts reviewing the constitutionality of a
               state prisoner’s conviction and sentence are guided by rules
               designed to ensure that state-court judgments are accorded
               the finality and respect necessary to preserve the integrity
               of legal proceedings within our system of federalism. These
               rules include the doctrine of procedural default, under
               which a federal court will not review the merits of claims,
               including constitutional claims, that a state court declined
               to hear because the prisoner failed to abide by a state
               procedural rule. See, e.g., Coleman,[2] supra, at 747–748,
               111 S. Ct. 2546; Sykes,[3] supra, at 84–85, 97 S. Ct. 2497.
               A state court’s invocation of a procedural rule to deny a
               prisoner’s claims precludes federal review of the claims if,

      2    Coleman v. Thompson, 501 U.S. 722 (1991).


      3    Wainwright v. Sykes, 433 U.S. 72 (1977).


                                            7
              among other requisites, the state procedural rule is a
              nonfederal ground adequate to support the judgment and
              the rule is firmly established and consistently followed.
              See, e.g., Walker v. Martin, 562 U.S. --, --, 131 S. Ct. 1120,
              1127–1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler, 558
              U.S. --, --, 130 S. Ct. 612, 617–618, 175 L.Ed.2d 417 (2009).
              The doctrine barring procedurally defaulted claims from
              being heard is not without exceptions. A prisoner may
              obtain federal review of a defaulted claim by showing cause
              for the default and prejudice from a violation of federal law.
              See Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be excused

under certain circumstances. Notwithstanding that a claim has been procedurally

defaulted, a federal court may still consider the claim if a state habeas petitioner can

show either (1) cause for and actual prejudice from the default; or (2) a fundamental

miscarriage of justice. Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). In order

for a petitioner to establish cause and prejudice,

              the procedural default “must result from some objective
              factor external to the defense that prevented [him] from
              raising the claim and which cannot be fairly attributable to
              his own conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258
              (11th Cir. 1992) (quoting Carrier, 477 U.S. at 488, 106 S.
              Ct. 2639).[4] Under the prejudice prong, [a petitioner] must
              show that “the errors at trial actually and substantially
              disadvantaged his defense so that he was denied
              fundamental fairness.” Id. at 1261 (quoting Carrier, 477
              U.S. at 494, 106 S. Ct. 2639).

Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

      In the absence of a showing of cause and prejudice, a petitioner may receive

consideration on the merits of a procedurally defaulted claim if the petitioner can




      4   Murray v. Carrier, 477 U.S. 478 (1986).


                                            8
establish that a fundamental miscarriage of justice, the continued incarceration of

one who is actually innocent, otherwise would result. The Eleventh Circuit has

explained:

             [I]f a petitioner cannot show cause and prejudice, there
             remains yet another avenue for him to receive
             consideration on the merits of his procedurally defaulted
             claim. “[I]n an extraordinary case, where a constitutional
             violation has probably resulted in the conviction of one who
             is actually innocent, a federal habeas court may grant the
             writ even in the absence of a showing of cause for the
             procedural default.” Carrier, 477 U.S. at 496, 106 S. Ct. at
             2649. “This exception is exceedingly narrow in scope,”
             however, and requires proof of actual innocence, not just
             legal innocence. Johnson v. Alabama, 256 F.3d 1156, 1171
             (11th Cir. 2001).

Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it is

more likely than not that no reasonable juror would have convicted him’ of the

underlying offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001)

(quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a

claim of actual innocence must be based on reliable evidence not presented at trial.”

Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324).

With the rarity of such evidence, in most cases, allegations of actual innocence are

ultimately summarily rejected. Schlup, 513 U.S. at 324.

      C. Ineffective Assistance of Counsel

      “The Sixth Amendment guarantees criminal defendants effective assistance of

counsel. That right is denied when a defense counsel’s performance falls below an

objective standard of reasonableness and thereby prejudices the defense.”

Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539



                                           9
U.S. 510, 521 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)). To

establish ineffective assistance, a person must show that: (1) counsel’s performance

was outside the wide range of reasonable, professional assistance; and (2) counsel’s

deficient performance prejudiced the challenger in that there is a reasonable

probability that the outcome of the proceeding would have been different absent

counsel’s deficient performance. Strickland, 466 U.S. at 687.

      Notably, there is no “iron-clad rule requiring a court to tackle one prong of the

Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir. 2010).

Since both prongs of the two-part Strickland test must be satisfied to show a Sixth

Amendment violation, “a court need not address the performance prong if the

petitioner cannot meet the prejudice prong, and vice-versa.” Id. (citing Holladay v.

Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is easier

to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,

which we expect will often be so, that course should be followed.” 466 U.S. at 697.

      “The question is not whether a federal court believes the state court’s

determination under the Strickland standard was incorrect but whether that

determination was unreasonable - a substantially higher threshold.” Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is “any

reasonable argument that counsel satisfied Strickland’s deferential standard,” then

a federal court may not disturb a state-court decision denying the claim. Richter, 562

U.S. at 105. As such, “[s]urmounting Strickland’s high bar is never an easy task.”

Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Reviewing courts apply a ‘strong




                                          10
presumption’ that counsel’s representation was ‘within the wide range of reasonable

professional assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262

(11th Cir. 2016) (quoting Strickland, 466 U.S. at 689). “When this presumption is

combined with § 2254(d), the result is double deference to the state court ruling on

counsel’s performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y,

Dep’t of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).

IV.   Analysis

      A. Grounds One and Two

      In Ground One, Bailey asserts that his trial counsel was ineffective for failing

to call Bailey’s mother, Ms. Carmen Lawrence, as a witness. Petition at 3-5; Reply

at 6-11.   Bailey contends that his mother would have provided him an alibi by

testifying that Bailey was at home with her and his sister on November 9, 2004, the

night of the crimes. To support his claim, Bailey submits an Unsworn Declaration

of Carmen Lawrence (see Doc. 29-1) in which his mother asserts, inter alia, that trial

counsel was aware at trial that she was ready, willing and able to testify as an alibi

witness. Id.

      Also, in Ground One, Bailey asserts that his mother’s testimony would have

explained the unfavorable physical evidence (shoe imprints) and self-incriminating

statements used against him at trial. Specifically, he contends that his mother was

prepared to testify that the shoe imprints found at the November 9 crime scene could

not be Bailey’s because she did not purchase the subject shoes for Bailey until




                                          11
November 14, 2004. Petition at 4; Reply at 6, 8. Furthermore, he contends that his

mother would have testified that Bailey always enjoyed being the center of attention,

which is why he told police he was at present during the November 9, 2004, murder.

Petition at 4; Reply at 6-7. He submits that additional testimony from a clinical

psychologist describing the phenomenon of false confessions would have bolstered the

testimony of his mother.5 Petition at 4; Reply at 7.

      As Ground Two, Bailey asserts that trial counsel was ineffective for failing to

interview, depose, and call Bailey’s alleged co-defendant, Mr. Kirkland Lawrence, as

a witness. Petition at 5-6; Reply at 5. He contends that Mr. Lawrence would have

testified that he did not drive Bailey nor anyone else to the scene of the crime on

November 9, 2004. He also submits that Mr. Lawrence would have testified that he

told Bailey what he had heard about the crime, which could explain Bailey’s

knowledge of the details of the crime during his interview with the detectives.

Finally, he contends that Mr. Lawrence would have testified that Bailey had a

tendency to insert himself into situations in which he was never involved, further

corroborating the potential testimony from Bailey’s mother and an unnamed clinical

psychologist, that he falsely confessed.

      Bailey raised these claims as grounds one and two of his Rule 3.850 motion for

postconviction relief and on appeal of the denial thereof. Resp. Ex. S, T. The state

circuit court denied his claims as follows:


      5 In her Unsworn Declaration, Ms. Lawrence does not address whether she
would have testified at trial about the shoe purchase or her son’s need for attention.
See Doc. 29-1.


                                           12
                    Grounds I and II: In Grounds I and II, the
             Defendant claims his attorney did not present known alibi
             witnesses. In Ground I, the Defendant’s mother, was
             allegedly prepared to testify that the Defendant could not
             have been at the crime scene. In Ground II, Kirkland
             Lawrence, a co-defendant, was allegedly prepared to testify
             that he did not transport the Defendant to the crime scene.
             “To establish a claim of ineffective assistance of trial
             counsel for failing to call certain witnesses, a defendant
             must allege in the motion what testimony defense counsel
             could have elicited from [the] witnesses and how defense
             counsel’s failure to call, interview, or present the witnesses
             who would have so testified prejudiced the case.” Booker
             v. State, 969 So. 2d 186, 196 (Fla. 2007). In addition, “as
             part of the requirement to show that counsel’s
             ineffectiveness prejudiced the defendants’ case, a facially
             sufficient     postconviction      motion      alleging    the
             ineffectiveness of counsel for failing to call certain
             witnesses must include an assertion that those witnesses
             would in fact have been available to testify at trial.”
             Nelson v. State, 875 So. 2d 579, 584 (Fla. 2004).

                    While the Defendant has alleged the identity of the
             alibi witnesses, a summary of testimony, and their
             availability at the time of his trial, the Defendant has not
             demonstrated, with a reasonable probability, that the
             witnesses’ testimony would have resulted in a different
             outcome. The State’s case against him was based, first, on
             the self-incriminating statements made by the Defendant
             during interrogation. He admitted to participating in the
             offenses and described the event with sufficient detail to
             corroborate the independent findings of the investigators.
             Next, the physical evidence, in the form of an athletic shoe
             print, established the Defendant’s presence at the scene of
             the crime.       Given the weight of self-incriminating
             statements and physical evidence, it is doubtful that the
             jury would have been swayed by the testimony of the
             Defendant’s mother or co-defendant that he was not
             present during the criminal offense. Relief is denied on
             Grounds I and II. Reaves v. State, 593 So. 2d at 1151.

Resp. Ex. S at 20-21. Without written opinion, the First DCA per curiam affirmed

the denial. To the extent that the First DCA affirmed the trial court’s denial on the



                                          13
merits,6 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications.

      As an initial matter, the record belies Bailey’s assertion that his mother and

Mr. Lawrence were viable witnesses at the time of trial. 7      When the trial court

directly asked Bailey during trial if there were any other witnesses Bailey wanted his

counsel to call that he had not called, Bailey replied, “Not that I know of.” Resp. Ex.

B at 645. Furthermore, the trial court permitted the jurors to submit questions to

Bailey during his trial testimony. Resp. Ex. B at 702. During this questioning, a juror

asked Bailey where he was on the night of the crimes.8 Id. Bailey answered that he

was at home. Id. at 703. If Bailey had a credible alibi witness, Bailey’s answer to the

juror’s question certainly would have prompted Bailey to ask his counsel to revisit

calling his alleged alibi witness.

      In addition, the state court reasonably concluded that testimony from Bailey’s

mother and Mr. Lawrence would not have produced a different outcome at trial, given

the weight of the self-incriminating statements and physical evidence, specifically:

(1) Bailey’s confession to police that he participated in the crimes on November 9,

2004 (Resp. Ex. B at 438-43); (2) Bailey’s presence in a car on December 2, 2004, that



      6 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.
      7 The record reflects only that counsel communicated with Bailey’s mother the
day of trial regarding Bailey’s decision to reject a plea offer and continue to trial.
Resp. Ex. B at 8.
      8  Bailey’s counsel did not ask him on direct examination where he was on the
night of the crime.


                                          14
contained the murder weapon (Resp. Ex. B at 352-55, 359-64, 503-04, 640-42);9 (3)

Bailey’s presence in the car on December 2, 2004, with Kirkland Lawrence, who one

of the victims, Alphonso Jimenez, identified in a surveillance video as being one of

the individuals who committed the armed robbery (Resp. Ex. B at 220-288, 313-18,

388, 500-01); and (4) the shoes worn by Bailey on December 2, 2004, matched shoe

print impressions left at the scene of the November 9 crime. (Resp. Ex. B at 620-22.)

      Bailey contends that the circuit court incorrectly analyzed the impact of his

mother’s potential testimony regarding the shoes. Reply at 8. However, had she

testified that she purchased the shoes on November 14, her testimony would have

directly conflicted with Bailey’s own testimony that he purchased the shoes on

November 14. See Resp. Ex. B at 653-55. Even if that conflict could be explained,

Bailey also testified that he owned more than one pair of Nike Air Force sneakers.

Resp. Ex. B at 703. Thus, the jury could have concluded that even if a pair of shoes

was purchased on November 14, Bailey could have already owned a different pair


      9  On December 2, 2004, to the early morning hours of December 3, 2004, Bailey
was seen crawling outside of an apartment complex and lost the pair of Nike Air Force
sneakers that he was wearing as he crawled. Resp. Ex. B at 347, 374. Bailey crawled
into a car with Kirkland Lawrence and Terrance Graham, who drove injured Bailey
to the hospital. Id. at 348-53. After dropping Bailey off outside the emergency room,
Terrance Graham fled the hospital in the vehicle and engaged in a high-speed chase
with police. Id. at 353-63. Terrance Graham crashed the vehicle, and from the vehicle,
police recovered the firearms used during the November 9, 2004 crimes. Id. at 364-
70, 503-04. Detective Michael Padgett interviewed Bailey while he was in the
hospital, and Bailey confessed to committing the November 9, 2004, armed robbery
with Kirkland Lawrence and Terrance Graham. Resp. Ex. B at 438-44. Petitioner’s
confession to police was recorded, and a copy of the recording and a redacted
transcript of the recording were presented to the jury during trial. Id. at 514-57.
Further, the Nike sneakers recovered on December 2, 2004, matched the shoe prints
found at the November 9, 2004, crime scene. Id. at 622.


                                         15
that he wore on November 9 during the crime. Further, as to Mr. Lawrence’s proposed

testimony, Bailey testified at trial that he only knew about the November 9 crimes

because Kirkland Lawrence told him about it. Resp. Ex. B at 660. However, in finding

Bailey guilty, the jury clearly did not find this testimony credible.

      Finally, Bailey contends that the circuit court ignored the potential impact of

testimony from his mother, Kirkland Lawrence, and an unnamed psychologist that

Bailey historically wanted to be the center of attention and tended to insert himself

into situations where he was never involved, lending support to a theory of false

confession.   There is no support in the record before the state court to support

Bailey’s assertions. 10   Neither his mother nor Kirkland Lawrence supplied an

affidavit in state postconviction proceedings. “[E]vidence about the testimony of a

putative witness must generally be presented in the form of actual testimony by the

witness or on affidavit. A defendant cannot simply state that the testimony would

have been favorable; self-serving speculation will not sustain an ineffective assistance

claim.” United States v. Ashimi, 932 F.2d 643, 650 (7th Cir. 1991).

      Moreover, during Bailey’s testimony, he had multiple opportunities to explain

why he implicated himself in the November 9 crimes. See Resp. Ex. B at 658-59,

661, 663, 667, 688-90. Essentially, he testified that he told the detectives what they


      10 To determine whether the state court unreasonably applied the law or
determined the facts, the Court is limited to reviewing the record before the state
court on postconviction review. See Cullen v. Pinholster, 63 U.S. 170, 181 (2011).
But even if the Court could consider Carmen Lawrence’s Unsworn Declaration, the
Court notices that the Declaration omits any assertions that she would have testified
that she bought the shoes or that her son wanted to be the center of attention. See
Doc. 29-1.


                                           16
wanted to hear because he thought he had been promised that he would not be

charged.    Id.   Never, however, did Bailey testify that he had a history of

exaggerating or falsely inserting himself into situations to gain attention. Bailey

fails to show prejudice resulting from his counsel’s failure to call his mother and

Kirkland Lawrence as witnesses.11

      Upon thorough review of the record and the applicable law, the Court

concludes that the state court’s decision to deny Bailey’s claims because he had not

demonstrated a reasonable probability that the witnesses’ testimony would have

resulted in a different outcome is neither contrary to nor an unreasonable application

of Strickland, and it is not based on an unreasonable determination of the facts in

light of the evidence presented to the state court. See 28 U.S.C. § 2254(d). Applying

AEDPA deference, the claims in Grounds One and Two are denied.




      B. Ground Three

      Bailey asserts that trial counsel was ineffective for failing to strike a biased

juror, Johnny Davis. Petition at 6-7; see also Reply at 11-12. In both his pro se


      11  In addition, Bailey fails to demonstrate that counsel performed deficiently.
Counsel’s decision as to “[w]hich witnesses, if any, to call, and when to call them, is
the epitome of a strategic decision, and it is one that [the court] will seldom, if ever,
second guess.” Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995); see also
Chandler v. United States, 218 F.3d 1305, 1314 n.14 (11th Cir. 2000). The Court
further applies a strong presumption in favor of competence. See Anderson v. Sec’y,
Fla. Dep’t of Corr., 752 F.3d 881, 904 (11th Cir. 2014). On this record, Bailey fails
to carry his burden of showing that his counsel’s representation fell outside the wide
range of reasonably professional assistance.


                                           17
Petition and counseled Reply, Bailey contends that trial counsel should have stricken

Davis because he agreed with another juror (Vanessa Taylor, who was ultimately

stricken for an unrelated reason) that Bailey would be required to prove his

innocence.12 Petition at 6; Reply at 11-12.

       In his Rule 3.850 motion for postconviction relief filed in state court, Bailey

asserted only that trial counsel was ineffective for failing to strike Juror Davis

because the juror wanted to hear Bailey testify.13 The trial court summarily denied

this claim as follows:

                     Ground III: In Ground III, the Defendant claims
              his attorney was ineffective for failing to strike a juror from
              the panel based on the juror’s stated desire to hear his
              defense to the charges. Even if those statements could be
              read as showing the juror’s misunderstanding of the
              burden of proof at trial, no prejudice has been alleged since
              the Defendant eventually testified on his own behalf. The
              juror’s supposed error, as specifically identified by the
              Defendant, was nullified by the defense’s actions. No
              deficient performance has been [shown]. Relief is denied.
              Reaves v. State, 593 So. 2d at 1151.

Resp. Ex. S at 21. The First DCA per curiam affirmed the denial without written

opinion. To the extent that the First DCA affirmed the trial court’s denial on the



       12 To the extent Bailey asserts that counsel’s failure to strike Juror Davis
“forced [Bailey] to testify in an effort to prove his innocence,” see Petition at 6-7; Reply
at 11-12, the record refutes Bailey’s assertion. Trial counsel told the jury that he
had “always planned on calling Mr. Bailey to the stand to testify even as we discussed
the defendant’s right not to testify.” Resp. Ex. B at 750-51; see also Response at 53.
       13Bailey also raises this claim in his pro se Petition, see Petition at 6-7, but
abandons it in his counseled Reply. See Reply at 11-12 (acknowledging that the
prosecutor’s follow-up questions rehabilitated Juror Davis with respect to any
potential bias regarding Bailey’s right not to testify); see also Resp. Ex. B at 131.




                                            18
merits, 14 the Court will address the claim in accordance with the deferential

standard for federal court review of state court adjudications.

      To the extent Bailey now claims that trial counsel was ineffective for failing to

strike Juror Davis because he agreed that Bailey bore the burden of proving his

innocence, Bailey failed to raise the specific factual foundation of this claim in state

court, and it is unexhausted. See Kelley v. Sec’y for Dep’t of Corr., 377 F.3d 1317,

1344-45 (11th Cir. 2004). Because he did not specifically claim that Juror Davis was

biased because he was willing to shift the burden of proof, the circuit court did not

have the opportunity to address the claim. He demonstrates no cause and prejudice

nor a fundamental miscarriage of justice to excuse the lack of exhaustion.

      Nevertheless, the circuit court recognized that Juror Davis’s desire to hear

Bailey’s testimony could indicate that Juror Davis misunderstood the burden of proof

and the presumption of innocence.         Insofar as the claim may be considered

exhausted, the state court’s denial of Bailey’s claim was neither contrary to nor an

unreasonable application of Strickland, and it did not result from an unreasonable

determination of the facts.

      Although a juror may make initial statements during voir dire suggesting

potential bias, subsequent responses may establish that the juror can be impartial,

especially when combined with appropriate court instructions to the venire. See Bell

v. United States, 351 F. App’x 357, 359 (11th Cir. 2009) (per curiam) (citations


      14 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.


                                          19
omitted); United States v. Simmons, 961 F.2d 183, 186 (11th Cir. 1992). Moreover,

defense counsel’s decision not to use all the peremptory strikes allotted to the defense

suggests that there might have been a strategic reason for retaining the questionable

juror. See Bell, 351 F. App’x at 360; Simmons, 961 F.2d at 186. “Assessing jurors

during voir dire also requires an evaluation of demeanor and credibility. Review of

counsel’s performance is highly deferential in any case, but the case for deference is

even greater when counsel is evaluating credibility.” Bell, 351 F. App’x at 360.

      Upon initial questioning by the prosecutor on voir dire, all jurors collectively

agreed that they understood that Bailey was presumed innocent, that he had a

constitutional right not to testify, that he was not required to produce any evidence

of his innocence, and that the state had the burden of proving that Bailey committed

the crime. Resp. Ex. B at 87-89. All jurors collectively affirmed that that they could

follow the law and follow Bailey’s constitutional rights if he decided not to testify or

put forth evidence. Id.

      Upon questioning by defense counsel, the jurors again collectively agreed that

the understood Bailey was presumed to be innocent and that the prosecution had to

prove him guilty.    Resp. Ex. B at 107. The voir dire continued:

             MR. TILL: Let’s talk about Meigo Bailey and him
             testifying in his own trial – in his own trial on his own
             behalf.    You’ve heard already in a criminal case a
             defendant is not required to testify and if he does not testify
             jurors are not supposed to draw any conclusions from the
             fact that he did not testify. How comfortable are you with
             that? That’s the law and that might be a law that you may
             have a hard time abiding by. Does anybody feel like if he’s
             got something to say he better tell me or what’s he hiding
             for if he doesn’t testify? Does anybody feel – let me have



                                           20
a show of hands and I can talk about it. Anybody feel like,
hey, if he’s charged with something he better convince me
otherwise that he’s not guilty?

PROSPECTIVE JUROR: I mean if I was on the trial –

MR. TILL: Let me get our number for the – your name,
sir?

PROSPECTIVE JUROR: Davis.

MR. TILL: Jonathan Davis? Okay.

PROSPECTIVE JUROR:            I mean if somebody was
questioning me I would love to have a chance to tell
everybody my side of the story.

MR. TILL:    Okay. All right, sir. Appreciate that, Ms.
Taylor?

PROSPECTIVE JUROR: I agree with Mr. Davis. If
you’re pleading not guilty then you should be able to plead
– testify the reason why you’re not guilty.

MR. TILL: Okay. But that – doesn’t that put the burden
– in other words, both you – he needs to tell you his side of
the story. Is that sort of shifting the burden? He doesn’t
have to do anything. I mean he’s innocent so –

PROSPECTIVE JUROR:           I see what you’re saying on
that.

MR. TILL: I mean can you think of some reasons why
maybe an uneducated man, a young person, wouldn’t want
to testify in front of 12 people? I mean I don’t know.

PROSPECTIVE JUROR: I mean if it means his life, you
know, I guess you would get over that like fast.

MR. TILL: Okay. Yeah.

PROSPECTIVE JUROR: Even if you are uneducated if
you’re trying to prove – I just feel like you should try to




                             21
              prove that for all of us here, so that way we can give you a
              better sentence.

              MR. TILL: So you feel like he should try to prove his
              innocence basically?

              PROSPECTIVE JUROR: Yes.

              MR. TILL: Okay. And that’s the same way with you, Mr.
              Davis?

              PROSPECTIVE JUROR: Yeah, I guess.

Resp. Ex. B at 119-121.

      Upon follow-up questioning by the prosecutor, the following transpired:

              MR. GARDNER: I have one follow-up question for Mr.
              Davis. When Mr. Till was asking you, you know, would
              you want to hear from him, does he need to prove his
              innocence, certainly everybody may think that if they were
              accused of a crime they would want to tell their side of the
              story, is that right?

              PROSPECTIVE JUROR: Uh-huh.

              MR. GARDNER: But do you understand that as the
              defendant sits here he does not have to testify? You
              understand that?

              PROSPECTIVE JUROR: I understand that.

              MR. GARDNER: And do you think that – even though
              people may think, you know, outside of this courtroom I
              may want to hear what somebody says, do you think you
              can follow the law if the defendant chooses not to testify
              you cannot hold that against him?

              PROSPECTIVE JUROR: Yeah. I’m not going to.

Id. at 131.




                                          22
      Without objection from either party, the trial court sua sponte struck Ms.

Taylor for cause because her uncle was on his deathbed and she had planned to leave

that afternoon or the next morning to go to Georgia to be with him. Id. at 62-63, 138.

Mr. Davis was seated as a juror. Id. at 145, 148. The defense used eleven out of

twelve peremptory strikes. Resp. Ex. B at 145. At the end of jury selection, the

court asked Bailey personally whether he was okay with the jurors selected.

             COURT: Mr. Bailey, you okay with these folks now?

             DEFENDANT: Yes, sir.

             COURT: You had enough time to talk to Mr. Till about all
             this?

             DEFENDANT: Not really. Was rushed into it.

             COURT: Step right back there in the corner and have a
             talk to him right now.

             (Mr. Till and defendant conferring.)

             MR. TILL: This is – we have – that’s fine. Judge. We’ll
             --

             COURT: All right.

             MR. TILL: What we announced.

             COURT: You had enough time to talk to him now about
             this, Mr. Bailey?

             DEFENDANT: Yes, sir.

Id. at 146-47.

      Thus, after Juror Davis’ initial responses, it was subsequently established that

Juror Davis could be impartial. See Bell, 351 F. App’x at 359-60; Simmons, 961 F.2d




                                         23
at 186. In addition, defense counsel had one remaining peremptory strike that could

have been used to strike Juror Davis, but the defense elected not to use the last strike,

suggesting that a strategic reason existed for not striking Juror Davis. Resp. Ex. B

at 145. See Bell, 351 F. App’x at 359-60; Simmons, 961 F.2d at 186. Finally, the

court directly asked Bailey if he was okay with the jury, and gave him additional time

to speak with Mr. Till. Resp. Ex. B at 146-47. Bailey’s approval of the jury suggests

that counsel’s presumed strategic decision not to exercise an available peremptory

strike was reasonable. See Price v. Sec’y Dep’t of Corr., 558 F. App’x 871, 872-73

(11th Cir. 2014) (holding that it was not unreasonable application of clearly

established federal law for the Florida courts to conclude that defendant could not

argue that counsel had been ineffective for failing to strike a juror that the defendant

had approved); Kelley v. State, 109 So. 3d 811, 812 (Fla. 1st DCA 2013) (“Thus, it

follows that a defendant who, like Appellant, personally affirms his acceptance of the

jury panel will not be heard to complain in a postconviction motion that his counsel

was ineffective for allowing a biased juror to serve on his jury.”).

      Upon thorough review of the record and the applicable law, the Court

concludes that the state court’s decision is neither contrary to nor an unreasonable

application of Strickland, and is not based on an unreasonable determination of the

facts in light of the evidence presented to the state court. See 28 U.S.C. § 2254(d).

Ground three is denied.

      C. Ground Four




                                           24
      In his Petition, Bailey asserts that trial counsel was ineffective for failing to

object to inadmissible collateral crime evidence that the State claimed was

inextricably intertwined. Petition at 8-9. Bailey does not address this ground in

his counseled Reply. Bailey exhausted this claim in state court. Resp. Ex. S at 12-

14. The circuit court summarily denied this claim as follows:

                    Ground IV: In Ground IV, the Defendant claims his
             attorney was ineffective for failing to object to inadmissible
             evidence of previous crimes presented by the State.
             According to the State’s Notice of Intent to Introduce
             Inextricably Intertwined Evidence, the Defendant was
             interviewed three weeks after the crimes in this case by
             detectives investigating a robbery and attempted robbery.
             (Ex. C). The Defendant was questioned at a local hospital
             where he was treated for wounds received in the attempted
             robbery. The Defendant asserts the facts of the robbery
             were unrelated to this instant case and should not have
             been admitted into evidence but fails to specify those
             objectionable portions of the record.

                    The record reflects that no evidence of the robbery
             was admitted. A pretrial agreement was reached between
             the State and the Defendant’s counsel that the subsequent
             offenses were not relevant to the prosecution of the instant
             crimes. (Ex. D). In a pre-trial hearing, this Court
             required only “generic” references to the later offenses.
             (Ex. E). Abiding by these limitations, at trial, Detective
             Padgett testified that he made his initial contact with the
             Defendant at the hospital on an “unrelated” investigation.
             (Ex. F).    No further elaboration on this point was
             discovered or brought to the Court’s attention by the
             Defendant. The Defendant has not demonstrated any
             deficient performance by his counsel. Relief is denied.
             Reaves v. State, 593 So. 2d at 1151.

Resp. Ex. S at 22 (Order); see also id. at 51-55 (Ex. C, State’s Notice of Intent to

Introduce Inextricably Intertwined Evidence), 56 (Ex. D, Stipulation as to

Defendant’s Injury), 57-60 (Ex. E, transcript of pretrial hearing May 20, 2008), 62-63



                                          25
(Ex. F, transcript of detective’s testimony). The First DCA per curiam affirmed the

denial without written opinion.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits, 15 the Court will address the claim in accordance with the deferential

standard for federal court review of state court adjudications. Upon thorough review

of the record and the applicable law, the Court concludes that the state court’s

decision to deny Bailey’s claims because he had not demonstrated any deficient

performance by his counsel is neither contrary to nor an unreasonable application of

Strickland, and it is not based on an unreasonable determination of the facts in light

of the evidence presented to the state court. See 28 U.S.C. § 2254(d). Ground four

is denied.

      D. Ground Five

      Bailey asserts that trial counsel provided ineffective assistance during his

cross-examination of Detective Robert Gupton by failing to object and move for a

mistrial when the trial court remarked, “I’ve had enough. We’re going to take a

break.”      See Petition at 9-10; Reply at 12-13; see also Resp. Ex. B at 594-96.

Furthermore, Bailey asserts that counsel was ineffective when he “conceded to the

court’s remarks and stopped further examination” of the Detective. Petition at 9;

see Reply at 13.




      15 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.


                                         26
      Bailey exhausted this claim in state court.       The circuit court summarily

denied this claim as follows:

                    Ground V: In this claim, the Defendant asserts
             that his counsel rendered ineffective assistance by failing
             to object when the trial judge allegedly made biased
             comments during the trial. This claim specifies the
             judge’s remark, “Well, I’ve had enough,” as evidence of a
             lack of impartiality. (Ex. G). After reviewing the record,
             the statement under question does not show actual bias by
             the judge and did not deprive the Defendant of a fair and
             impartial trial. Asay v. State, 769 So. 2 974, 979 (Fla.
             2000)[.]   The Defendant has not shown a deficient
             performance by his counsel. Relief is denied. Reaves v.
             State, 593 So. 2d at 1151.

Resp. Ex. S at 22. The First DCA per curiam affirmed the denial without written

opinion. To the extent that the First DCA affirmed the trial court’s denial on the

merits, 16 the Court will address the claim in accordance with the deferential

standard for federal court review of state court adjudications.

      The record reflects that trial counsel extensively cross-examined Detective

Gupton. See Resp. Ex. B at 565-96. Eventually, the trial court interrupted defense

counsel’s cross examination as follows:

             THE COURT:         Mr. Till, are you somewhere near
             conclusion?

             MR. TILL:      Well, I can take a break, Judge.

             THE COURT: Well, I’ve had enough. We’re going to
             take a break. Members of the jury, if you’ll step back in
             the jury room. We’ll be in at least a ten-minute break.


      16 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.


                                          27
             (Jury excused for recess).

             THE COURT: Detective Gupton, you may stand down.

             THE WITNESS: Thank you, Your Honor.

             THE COURT: All right. Are we ready to proceed?

             MR. TILL: Yes, Your Honor. Based on the Court’s
             comments about being here Saturday I have no further –

             THE COURT: It’s meant more in jest than –

             MR. TILL: No. I know. I know.

             THE COURT: If you’ve got other questions you ask.

             MR. TILL: No. I told Detective Gupton I had no further
             questions.

             THE COURT: All right. That’s fine.

Resp. Ex. B at 594-96.

      Bailey cannot show deficient performance by counsel because trial counsel had

no grounds to object to the trial court’s comment, “I’ve had enough.” In context, it is

clear from the record that the trial court simply was ready for a short break in the

proceedings, was looking for an appropriate time to take a break, and was exercising

its authority and discretion in ordering a recess. When given the opportunity to

continue cross-examination after the recess, trial counsel strategically chose not to

resume questioning. Not only will the Court refrain from second-guessing counsel’s

strategic decisions, but Bailey fails to suggest any other questions that counsel should

have asked Detective Gupton on cross-examination.




                                          28
      Upon thorough review of the record and the applicable law, the Court

concludes that the state court’s decision to deny Bailey’s claims because he had not

shown deficient performance by his counsel is neither contrary to nor an

unreasonable application of Strickland, and it is not based on an unreasonable

determination of the facts in light of the evidence presented to the state court. See

28 U.S.C. § 2254(d). Ground five is denied.

      E. Ground Six (A)

      Bailey asserts that appellate counsel was ineffective for failing to raise and

argue on appeal the claims surrounding Bailey’s confession and his Miranda17 rights

violation that trial counsel had previously raised in the lower court. Petition at 10-

13; Reply at 13-21. Specifically, in Ground Six (A), Bailey asserts that appellate

counsel failed to challenge on direct appeal the voluntariness of Bailey’s statements

to Detective Michael Padgett following the Detective Padgett’s promise to not “charge

him up.”18 Petition at 10-11; Reply at 13-14.

      Bailey exhausted this claim by raising it in his petition alleging ineffective

assistance of appellate counsel. Resp. Ex. M. The First DCA denied his petition

per curiam and on the merits but without a written opinion. Resp. Ex. N. The First

DCA’s decision is entitled to AEDPA deference.



      17   Miranda v. Arizona, 384 U.S. 436 (1966).
      18   Near the end of Ground Six in his Petition, Bailey asserts that
“[a]lternatively Petitioner would submit that trial counsel was ineffective for failing
to adequately argue the above during the suppression hearing.” Petition at 13.
This reference is insufficient to raise an independent claim of ineffective assistance
of trial counsel.


                                          29
      Respondents contend that the record of Bailey’s interview reflects that, in

context, Detective Padgett did not promise Bailey that he would not charge him.

Response at 79-82; see Resp. Ex. M, Attachment A. Respondents also assert that

the issue would have been meritless, in which case appellate counsel did not perform

deficiently. Response at 81-82.

      The Court gives considerable deference to the appellate counsel’s strategic

decision of selecting the issue or issues to raise on appeal. The danger of raising

weaker issues in a “kitchen-sink” approach is that it detracts from the attention an

appellate court can devote to the stronger issues and reduces appellate counsel’s

credibility before the court. See Miller v. Keeney, 882 F.2d 1428, 1434 (9th Cir.

1989); see also McBride v. Sharpe, 25 F.3d 962, 973 (11th Cir. 1994). Thus, effective

appellate attorneys “will weed out weaker arguments, even though they may have

merit.”   Philmore v. McNeil, 575 F.3d 1251, 1264 (11th Cir. 2009); see also

Overstreet v. Warden, 811 F.3d 1283, 1287 (11th Cir. 2016). Appellate counsel’s

failure to raise a meritless or weaker issue does not constitute deficient performance

which falls measurably outside the range of constitutionally acceptable performance.

See Brown v. United States, 720 F.3d 1316, 1335 (11th Cir. 2013) (citing Jones v.

Barnes, 463 U.S. 745, 754 (1983)); Owen, 568 F.3d at 915. Prejudice results only if

“the neglected claim would have a reasonable probability of success on appeal.”

Philmore, 575 F.3d at 1264-65.

      On direct appeal, appellate counsel raised one issue:

                   The trial court reversibly erred in failing to suppress
             Appellant’s statement made December 7, 2004, since



                                          30
             Appellant’s invocation of his right to remain silent was not
             scrupulously honored contrary to the Fifth and Fourteenth
             Amendments to the United States Constitution and Article
             I, section 9 of the Florida Constitution.

Resp. Ex. C at 9. The state responded, and Bailey replied. Resp. Exs. D, E.

      The First DCA issued a fourteen-page, signed, written opinion. Resp. Ex. F;

Bailey v. State, 31 So. 3d 809 (Fla. 1st DCA 2009). In the opinion, the First DCA

concluded that the case could not be resolved merely by analogy to precedent. Resp.

Ex. F at 13. The appellate court noted that it had “the relatively unique opportunity

to listen to the statement as it was uttered at the time of the interview” instead of

considering only the cold record. Id. The court then explained: “If we only had the

cold record to consider here, we might be persuaded that [precedent] requires

reversal.” Id. at 13-14. However, after listening to the pertinent portions of the

recording, the appellate court “underst[ood] why the trial court reached the result

that it did.” Id. The First DCA affirmed because “we cannot say that the trial court

erred in concluding that Appellant’s words were insufficient to trump his prior waiver

of his right to remain silent.”    Id.   Given this disposition and the considered

reasoning contained in the opinion, it is clear that the issue raised by appellate

counsel provided a strong case for reversal, even though it was ultimately rejected.

      In contrast, the issue Bailey contends should have been raised would have been

weak, if not meritless. Bailey contends that appellate counsel should have raised

the voluntariness of his statements to Detective Padgett following the Detective’s

statement that he was not trying to “charge him up.” Trial counsel raised this issue

in the motion to suppress and addendum thereto. Resp. Ex. M at Attachment B.



                                         31
The trial court held a hearing, at which the Detective testified that he never promised

Bailey that he would not be charged if he cooperated. Resp. Ex. A at 9-10. He also

testified that the detectives were investigating several robberies in addition to the

murder, and when he said, “We’re not trying to charge you up, Meigo,” he meant:

              “We don’t want to charge you with every robbery. You tell
              us what you did and what you were involved in, and we’ll
              place the charges appropriately. We don’t want to put
              your name in everything.”

Id. at 427.   After considering the testimony and exhibits, as well as citations of

authority, the trial court orally denied the motion to suppress as follows:

              I think that what the officers did was appropriate under
              the circumstances. There was nothing to indicate, in my
              mind, that there is anything less than credible about their
              testimony; in fact, Mr. Bailey’s own testimony indicated to
              me that more likely than not he knew exactly what was
              going on during the course of the interviews that he had
              with the officers.

              And, accordingly, it may be something that you want to
              argue with the jury, but as far as I’m concerned, I just can’t
              see that there is a legal basis to grant the motion to
              suppress. And, accordingly, it is denied.

Id. at 455-56. In addition, at trial, Detective Padgett explained three times on cross-

examination what he meant. He testified that Bailey accused him of trying to charge

him up, and that Detective Padgett explained to him that “we were trying to find out

who did what. We just didn’t want to wholesale charge everybody with a murder or

robbery or whatever. We were trying to find out who exactly did what and charge

them appropriately.” Resp. Ex. B at 448-49. He also testified that “what I meant

by that is exactly what you just read. We’re not going to just charge him up. We’re




                                           32
looking to get at the truth and take what he says and put with the evidence and what

other people say and make the appropriate charges.” Id. at 449. Finally, when

asked again for his opinion of the meaning of “we’re not here to charge you up,”

Detective Padgett testified, “As I explained already when I said that and I went into

an explanation after that is that we’re looking based on what he told us, based on the

evidence to place the charges on the right people, be they whatever. We’re not just

looking to wholesale charge Mr. Bailey in this case.” Resp. Ex. B at 453-54; see also

id. at 462-63.

      Given Detective Padgett’s testimony explaining what he meant, as well as the

trial court’s credibility findings at the suppression hearing and the jury’s role in

determining credibility at trial, the voluntariness of Bailey’s subsequent statements

was a considerably weaker appellate issue than the one raised by appellate counsel

on direct appeal.    Applying double deference to the state court’s evaluation of

appellate counsel’s performance, the Court concludes that the First DCA’s denial of

Bailey’s petition for habeas corpus was neither contrary to nor an unreasonable

application of Strickland, and it is not based on an unreasonable determination of the

facts in light of the evidence presented to the state court.19 See 28 U.S.C. § 2254(d).

Ground Six (A) is denied.

      F. Grounds Six (B) – (H)




      19Also, Bailey cannot show a reasonable probability that the outcome of the
appeal would have been different had appellate counsel raised the issue.



                                          33
      Bailey asserts that his appellate counsel provided constitutionally ineffective

assistance.   Petition at 10-13; Reply at 13-21.   Acknowledging that he failed to

exhaust these claims in state court, he seeks to overcome the procedural default by

relying on Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 133 S. Ct. 1911

(2013). See Petition at 12, 19-20; Reply at 14-16. However, the equitable rule in

Martinez/Trevino does not extend to claims of ineffective assistance of appellate

counsel. Davila v. Davis, 137 S. Ct. 2058, 2067 (2017); see also Lambrix v. Sec’y Fla.

Dep’t of Corr., 756 F.3d 1246, 1260 (11th Cir. 2014); Gore v. Crews, 720 F.3d 811, 816

(11th Cir. 2013) (per curiam)). Accordingly, Bailey may not rely on Martinez/Trevino

to excuse the procedural default of his claims of ineffective assistance of appellate

counsel.   Grounds Six (B) through (H) are unexhausted and procedurally defaulted.

Bailey has not demonstrated cause excusing the default or actual prejudice resulting

from the procedural bar, and he has failed to identify any fact warranting the

application of the fundamental miscarriage of justice exception. Thus, Bailey is not

entitled to relief on these claims.

      G. Ground Seven

      Bailey asserts that he was denied due process and equal protection under the

Fifth and Fourteenth Amendments where the First DCA denied his direct appeal.

Petition at 13-14; Reply at 5. Specifically, Bailey contends that the First DCA erred

by failing to conduct a thorough search of case law before concluding that “[b]ecause

there is no case that is more closely analogous to Petitioner’s, wherefore this Court

was left to draw its own conclusion regarding the specific statement Petitioner




                                         34
uttered.” Petition at 13. Bailey contends that had the First DCA conducted proper

legal research, it would have discovered Arnold v. Runnel, 421 F.3d 859 (9th Cir.

2005), Ochacher v. State, 987 So. 2d 1241 (Fla. 4th DCA 2008), and Connecticut v.

Barrett, 107 S. Ct. 828 (1987). Petition at 13. As such, Bailey asserts that the First

DCA denied him equal protection and due process. Id. He also contends that the

First DCA failed to protect his constitutional rights by unreasonably applying United

States Supreme Court law to the Fourth Amendment issues in his case. Reply at 21.

      Respondents contend that Bailey fails to raise a federal claim. See Response

at 16, 84. Federal habeas review “is limited to deciding whether a conviction violated

the Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502

U.S. 62, 68 (1991) (citations omitted). As such, federal courts may not review claims

based exclusively on state law issues even if the claims are “couched in terms of equal

protection and due process.” Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988)

(quotation omitted). The Court agrees that although Bailey couches his claim in

terms of violations of equal protection and due process, he fails to raise a

constitutional claim cognizable in federal habeas corpus. See Duncan, 513 U.S. at

364; Branan, 861 F.2d at 1507.

      Further, to the extent Ground Seven can be liberally construed as a federal

constitutional challenge, this claim is unexhausted because Bailey did not present

the federal nature of this claim in state court. Bailey alleges that he raised this claim

in his petition for writ of habeas corpus alleging ineffective assistance of appellate

counsel filed with the First DCA. See Petition at 14. However, it does not appear that




                                           35
Bailey ever raised such a claim. Resp. Ex. M. Thus, this claim is unexhausted and

procedurally defaulted, and Bailey has not demonstrated cause excusing the default

or actual prejudice resulting from the procedural bar, and he has failed to identify

any fact warranting the application of the fundamental miscarriage of justice

exception. He is not entitled to federal habeas relief on this claim.

      H. Grounds Eight through Twelve

      Bailey acknowledges that he did not exhaust his state court remedies on

Grounds Eight through Twelve. Petition at 15-20. He contends that his failure to

exhaust these claims should be excused under Martinez and Trevino because he was

not represented by counsel during his initial postconviction proceedings. Petition at

19. According to Bailey, these claims would not have been procedurally defaulted

had he been represented by counsel in his initial review, state postconviction

proceedings. Petition at 20; see also Reply at 14-15.

      Respondents contend that Bailey has failed to demonstrate that these

defaulted claims are substantial, thus, they argue that Bailey cannot rely on

Martinez to overcome the procedural defaults. See generally Supp. Response.

      Under Martinez, Bailey must demonstrate more than the general assertion

that the trial court did not appoint counsel in the initial-review collateral proceeding.

566 U.S. at 14. Petitioner must “also demonstrate that the underlying ineffective-

assistance-of-trial-counsel claim is a substantial one, which is to say that the prisoner

must demonstrate that the claim has some merit.” Id. (citations omitted); see also

Lambrix v. Sec’y Fla. Dept. of Corr., 851 F.3d 1158, 1164 (11th Cir. 2017).




                                           36
Conversely, his claim is “insubstantial” if “it does not have any merit or . . . is wholly

without factual support.” Id. at 16. For the reasons that follow, the Court finds

that even if Bailey demonstrates that his lack of postconviction counsel caused his

procedural default, he cannot demonstrate that his underlying ineffective-assistance-

of-counsel claims are substantial in order to establish cause and prejudice under

Martinez.

      i. Grounds Eight, Nine, and Ten

      In Grounds Eight, Nine, and Ten, Bailey challenges trial counsel’s conduct

during Bailey’s trial testimony. See Petition at 15-17. Bailey asserts in Ground Ten

that trial counsel was ineffective for introducing damaging, inadmissible evidence

about his involvement in the collateral December 2 robberies and subsequent arrest.

Petition at 16-17; Reply at 6, 22-23. Bailey contends that his claim is supported by

the trial judge’s comments about letting “members of the herd” through, which

counsel did not understand at the time.           Petition at 16-17; Reply at 22-23.

According to Bailey, the trial court tried to inform trial counsel that his questioning

of Bailey may open the door to irrelevant collateral evidence, but trial counsel failed

to heed the trial court’s warning.

      Bailey asserts in Ground Eight that trial counsel was further ineffective by

failing to familiarize himself with the facts surrounding Bailey’s case and in Ground

Nine by failing to object to intimidation tactics employed by the trial court. Petition

at 15-16; Reply at 6, 22. Essentially, he contends that if counsel had been more

familiar with Detective Padgett’s deposition testimony, counsel would have known




                                           37
that the state lacked evidence of Bailey’s alleged prior inconsistent statement that he

knew the guns found on December 2 were the same guns used during the November

9 murder. It follows that Bailey would not have been intimidated by the risk of

opening the door to admission of collateral crime evidence, and therefore, Bailey

would not have changed his testimony on direct examination, which subjected him to

additional impeachment on cross-examination. Petition at 15-16. In sum, Bailey

submits that “[i]n effect, trial counsel’s lack of preparation, combined with his

concession and failure to object to the trial court’s intimidation that forced Petitioner

to change his testimony, was tantamount to a concession of critical facts that secured

Petitioner’s conviction.” Reply at 22.

      To add context to Bailey’s claims, the Court will summarize the events at trial

that give rise to his claims.    To minimize the admission of any evidence of the

collateral December 2 crimes, Bailey and the state agreed to a Stipulation as to

Defendant’s Injury. Resp. Ex. A at 278; see also Resp. Ex. B at 340. In accordance

with the stipulation, the state limited Detective Padgett’s testimony at trial to events

that occurred after Detective Padgett interviewed Bailey in the hospital on December

6 on “unrelated matters.” Resp. Ex. B at 432, 438.

      On direct examination, defense counsel asked Bailey whether he knew that

there were firearms in the front of the automobile on December 2, the night he was

hurt. Resp. Ex. B at 652. Bailey testified that he did not. Id. The prosecutor

requested a sidebar, at which the following transpired:

             THE COURT: How many members of the herd that you
             plan to let through, Mr. Till?



                                           38
MR. TILL: What, Judge?

THE COURT: Go ahead.

MR. TILL: You lost me on that.

MR. GARDNER: I think we have a situation here, Your
Honor. Mr. Bailey said on the stand that he had no idea
those guns were in the car when, in fact, when Detective
Padgett was interviewing him about the robbery that he
committed with Mr. Rodriguez and the attempted robbery
of Mr. Williams where he had a gunshot wound he told
them he had a .38, so he admitted he had the .38 all night
long because they directly confronted him about that.

      I think Mr. Till has opened the door at least for me
to ask him: Do you remember telling Detective Padgett
that you had that .38 that night all night?

       Also we redacted a portion where I think it was
Detective Meacham asked him if those were the same guns
that they used during the murder that they got caught with
that night and he said, yes.

MR. TILL: I can’t hear you.

MR. GARDNER: I mean –

MR. TILL: When did Padgett – okay. Did Padgett – he
didn’t testify to that.

MR. GARDNER: No. But we were keeping that out, but
your guy just said he didn’t know that .38 was in the car or
the .45 or the .380 when he told –

(Sidebar discussion concluded.)

THE COURT: Members of the jury, step back in the jury
room for a few moments, please.

(Jury out at 5:08 p.m..)




                            39
             THE COURT: My comment was just how many members
             of the herd did you want to walk through the door, the barn
             door? I will let you make a proffer, Mr. Gardner.

Resp. Ex. B at 676-78. On proffer examination by the prosecutor, Bailey could not

recall whether he had previously told Detective Padgett that Kirkland had the .45

and Graham had the .380 on the night of December 2 when they robbed Mr. Rodriguez

and Bailey was ultimately shot and taken to the hospital.       Id. at 679-81.   After

refreshing Bailey’s recollection with an “unredacted” but unidentified “transcript,”

the prosecutor asked him whether he told the detectives that he knew the .38 was in

the car that night. Id. at 681. He responded, “I didn’t say I knew it was in the car.

I didn’t say – no.   I didn’t say anything like that.”    Id.   Following the proffer

examination, the trial court agreed to allow the prosecutor to impeach Bailey

intrinsically by questioning him and extrinsically by calling Detective Padgett to

testify about Bailey’s prior inconsistent statement.     Id. at 682-83.    During this

discussion, Bailey sua sponte interjected:

             THE DEFENDANT: Hey, I got a – you said I said I had
             knowledge of both guns used in a whatever that I knew was
             in the car or something like that.

             MR. GARDNER: Uh-huh.

             THE DEFENDANT:          I said that?

             MR. GARDNER: That’s what the detective says you said.

             THE DEFENDANT: Can you prove I said that?

             THE COURT: He’s going to, I’m sure.

             THE DEFENDANT: How?




                                         40
THE COURT: He’s going to call the detective back and
the jury is going to get to hear about it.

THE DEFENDANT: That’s speculation, ain’t it?

THE COURT: The [risk] to you is that they accidentally
also hear about the fact that you were in custody and shot
and involved in a robbery. Oh, well. You may want to
rethink what you said today, Mr. Till. Do you want a
moment to talk to him about whether or not he wants to
admit this?

MR. TILL: Yeah. I wish I could, Judge, yeah. I mean
there’s a transcript right here.

THE COURT: That’s my point. It’s a transcript of what
he told the detectives.

MR. TILL: Right.

THE COURT:      I’m not going to let him hide behind a
redaction.

MR. GARDNER: Well, no, Your Honor, actually there’s
no – there’s no transcript of the – you know, the
conversations on December 6th.

THE COURT: I’m sorry?

MR. TILL: Oh, that’s right.

MR. GARDNER: It is in their police reports where they
started talking about the guns and he told them who had
which ones and what they did with them, so – I mean but I
can limit it just to did you talk to them about –

THE COURT: In any event –

MR. TILL: I can talk to him about that. Is that okay,
Judge?

THE COURT: I have no problems with that.

MR. TILL: Okay.



                           41
             MR. GARDNER: Sure.

             (Mr. Till and defendant conferring.)

Resp. Ex. B at 683-686. When Mr. Till then asked Bailey if he wanted to reconsider,

Bailey asked if he could recant what he said. Id. After the jury returned, Bailey

changed his testimony to acknowledging that he knew there were firearms in the car

on December 2. Id. at 687-88.

      Here, Bailey’s claims in Grounds Eight, Nine, and Ten are insubstantial

because they lack both factual support and merit. All three claims are premised upon

Bailey’s allegation that he never made a pretrial statement to Detective Padgett that

he knew there were firearms in the vehicle on December 2 and that the firearms

found on December 2 were the same ones used in the November 9 crimes. However,

a review of Detective Padgett’s pretrial deposition reveals that Detective Padgett

interviewed Bailey while Bailey was in the hospital being treated for the December 2

gunshot wound and during that interview, Bailey admitted that he, Terrance

Graham, and Kirkland Lawrence all had firearms on the night of the December 2

robbery at Art Museum Drive. Resp. Ex. A at 78. From that admission, it logically

follows that Bailey would have known that guns were in the vehicle on December 2

before he was dropped off at the hospital. Detective Padgett’s deposition further

indicates that Bailey admitted that the guns found on December 2 were the same

guns used during the November 9 robbery. Id. at 80. Indeed, the transcript of

Detective Gupton and Detective Padgett’s December 7 interview of Bailey shows that

Bailey made a pretrial statement admitting that the only guns he and his co-



                                         42
defendants ever had in their possession were the guns used during the November 9

robbery.20 Resp. Ex. A at 64.

      Further, by recanting his trial testimony, Bailey avoided the risk of admission

of further evidence regarding the December 2 robbery. Rather than risk admission

of further damaging evidence of uncharged criminal activity, Bailey and his counsel

chose to retract his testimony by rehabilitating him on direct examination, although

he was still subject to cross-examination. Counsel’s decision not to object to the trial

court’s comments was objectively reasonable. Having opened the door, counsel made

strategic decisions on how to close it in a time-sensitive situation that this Court is

loath to second-guess.21 See Chandler, 218 F.3d at 1314 (en banc) (federal courts

“must avoid second-guessing counsel's performance”); Waters, 46 F.3d 1522 (“[I]t does

not follow that any counsel who takes an approach we would not have chosen is guilty

of rendering ineffective assistance.”). Because Bailey’s allegations that trial counsel

performed deficiently lack factual support and are meritless, Bailey’s Strickland

claims are unsubstantial, and Martinez does not apply to excuse his default. Thus,

Bailey is not entitled to relief on these claims.

      ii. Ground Eleven


      20The redacted version of this transcript was given to the jury when the State
presented the recording of this interview during trial. See Resp. Ex. B at 514-57
      21   The Court remains concerned whether Bailey’s counsel performed
deficiently when, in disregard of the stipulation, he unnecessarily questioned Bailey
about his knowledge of whether the gun was in the car, leading to an unnecessary
recantation and opening his client up to impeachment and use of his recantation by
the prosecutor in closing argument. See Doc. 30. While such conduct is disconcerting,
the procedural default and the overall record evidence support the Court’s denial of
these claims.


                                           43
      Bailey asserts that trial counsel was ineffective for failing to object to the

State’s improper closing argument. Petition at 17-18; Reply at 6, 23-24. In his pro

se Petition, Bailey generally suggests that the prosecutor “cast [his] own opinion of

Petitioner’s guilt to the jury, or [played] on the jury’s emotion in order to obtain a

favorable verdict.”    Petition at 17.   He contends that the prosecutor’s closing

argument was “intended to be an unfair display of glib oratory skills that impugn

counsel’s defense and bolstered a witness’s testimony.” Id. Respondents aver that

Bailey’s claim is conclusory and otherwise lacks factual support or merit to overcome

the procedural default pursuant to Martinez. See Supp. Response at 20-25.

      The Court agrees with Respondents that Bailey’s claim, as presented in the

Petition, is too general and conclusory to support a claim for federal habeas relief.

See Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991) (vague, conclusory, or

unsupported allegations cannot support an ineffective assistance of counsel claim);

see also Response at 107-08.

      In his counseled Reply, Bailey focuses his claim on several statements made

during the prosecutor’s closing argument. He asserts that “the State improperly

suggested to the jury that the burden of proof had shifted to the Petitioner, stating

that Petitioner had subpoena power and effectively arguing that Petitioner could

have subpoenaed witnesses to prove his innocence.” Reply at 23 (citing Resp. Ex. B

at 785). Also, he contends that trial counsel “failed to object to the State’s improper

reference to identification at the crime scene and firearms when there was no such

evidence presented.”    Id. at 23-24 (citing Resp. Ex. B at 733, 790).     Finally, he




                                          44
asserts that trial counsel failed “to object to the State’s closing argument that

referenced a photospread identification of co-defendant Kirkland Lawrence that the

trial court had not permitted into evidence.” Id. at 24 (citing Resp. Ex. B at 597, 699,

732-33). Bailey contends that the prosecutor’s references in closing argument were

unreasonable and that counsel’s ineffectiveness in failing to object to them, combined

with other circumstances of ineffective trial counsel, justify habeas relief.22 Id.

      Arguments raised for the first time in a reply brief are not properly before a

reviewing court. See Herring v. Sec’y, Dep’t of Corr., 397 F.3d 1338, 1342 (11th Cir.

2005) (citations omitted). But even considering the specific claims in the counseled

Reply, however, Bailey cannot demonstrate deficient performance. “[A] court must

indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action might be

considered sound trial strategy.” Strickland, 466 U.S. at 689.

      The court in Dailey v. Sec’y Fla. Dept. of Corr., No. 8:07-CV-1897-T-27MAP,

2012 WL 1069224, at *6 (M.D. Fla. Mar. 29, 2012) imparted that,

             Under Florida law, trial counsel is permitted wide latitude
             in arguing to a jury. Breedlove v. State, 413 So.2d 1 (Fla.
             1982). Federal law likewise permits wide latitude in this
             regard. To prevail under federal law, a petitioner must
             show that the comments so infected the trial with
             unfairness as to make the resulting conviction a denial of
             due process. Darden v. Wainwright, 477 U.S. 168 (1986).
             See also Cargill v. Turpin, 120 F.3d 1366 (11th Cir. 1997)
             (improper remarks will compel habeas corpus relief only if

      22 Bailey did not expand on this claim in his Supplemental Reply. See
generally Supp. Reply.


                                          45
                 they are so egregious as to render the proceedings
                 fundamentally unfair). Upon consideration, it can be
                 reasonably concluded that none of the comments so
                 infected the trial with unfairness as to make the resulting
                 conviction a denial of due process. See Donnelly v.
                 DeChristoforo, 416 U.S. 637, 642 (1974); Cargill v. Turpin,
                 120 F.3d 1366, 1379 (11th Cir. 1997) (if reviewing court is
                 confident that, absent improper prosecutorial remarks, the
                 jury’s decision would have been no different, proceeding
                 cannot be said to have been fundamentally unfair, and
                 habeas relief is not warranted).

Upon review of the state court record, this Court finds the prosecutor’s comments

regarding the burden of proof, Bailey’s knowledge of the crimes, and evidence

identifying Kirkland Lawrence as the co-defendant, in context, were merely a

recitation of and response to the evidence admitted at trial and Bailey’s defense at

trial. Resp. Ex. B at 733, 785, 790. Further, any harmful effect from any allegedly

improper statement was diminished by the trial court’s instruction to the jury that

the attorneys’ statements during closing arguments are not evidence, and thus,

should not be considered as such. Resp. Ex. B at 721-22.

         Bailey cannot demonstrate that his counsel’s failure to object to the

prosecutor’s closing argument was objectively unreasonable and cannot overcome the

presumption that his counsel’s actions were strategic. In addition, Bailey cannot

show prejudice resulting from his counsel’s failure to object. Because the claim in

Ground Eleven is unsubstantial and lacks merit, Bailey cannot rely on Martinez to

excuse the procedural default of this claim.23 Thus, he is not entitled to relief on this

claim.



         23   During closing the prosecutor stated “[a]re there other witnesses out there


                                             46
      iii. Ground Twelve

      Bailey asserts that trial counsel was ineffective for failing to object and/or

strike a biased jury panel in violation of his Fifth, Sixth and Fourteenth Amendment

rights. Petition at 18-19; Reply at 6. He contends that trial counsel should have

moved to strike the jury panel when a prospective juror or jurors answered “yes” to

the question posed by his counsel, “do you think that Meigo Bailey must have done

something wrong or he wouldn’t have been charged with these serious crimes?” 24

Petition at 18; see also Resp. Ex. B at 118-19.

      Respondents contend that defense counsel rehabilitated the jury panel by

following up with clarification and further questioning, to which the jurors

collectively acknowledged that Bailey was, at this point, not guilty because no

evidence had been presented yet. Response at 111-13; see also Resp. Ex. B at 118-

19.   Respondents further contend that Bailey not only acquiesced in but

affirmatively approved counsel’s decision to select the jurors who were seated.

Response at 113-14; Resp. Ex. B at 146-47.

      The Court agrees that defense counsel’s clarifying questions rehabilitated the

jury panel and that Bailey cannot demonstrate that any of the jurors who were seated

were any of the panel members who initially indicated that Bailey might have done


that maybe could have testified? The state has got the burden of proof in this case.
The defendant has absolutely no burden but you know what the defense does have,
subpoena power just like the state.” Resp. B at 785. While this argument may have
been an impermissible “backdoor” attempt at improperly shifting the burden of proof,
the Court cannot disregard the procedural default of this Ground or the record
evidence showing Bailey was not prejudiced by this isolated statement.
      24   In his counseled Reply, Bailey does not address ground twelve.


                                          47
something wrong.         In addition, the reasonableness of counsel’s actions may be

substantially influenced by the client’s own actions, and Bailey’s approval of the jury

indicates that counsel’s presumed strategic decision not to move to strike the jury

panel was reasonable. See Price, 558 F. App’x at 872-73; Kelley, 109 So. 3d at 812.

Bailey cannot show that counsel was ineffective for failing to move to strike the jury

panel. Because the claim in ground twelve is unsubstantial and lacks merit, Bailey

cannot rely on Martinez to excuse the procedural default of this claim.25 Thus, he is

not entitled to relief on this claim.

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       1.     Bailey’s Petition Under § 2254 for Writ of Habeas Corpus (Doc. 12) is

DENIED, and this action is DISMISSED WITH PREJUDICE.

       2.     The Clerk of Court shall enter judgment accordingly, terminate any

pending motions, and close this case.

       3.     If Bailey appeals the denial of the Petition, the Court denies a certificate

of appealability.   26   Because this Court has determined that a certificate of


       25In his Petition, Bailey references a ground thirteen. Petition at 20.
However, neither Respondents nor the Court has located ground thirteen, and in his
counseled Reply, Bailey does not address any ground thirteen.
       26This Court should issue a certificate of appealability only if the Petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). To make this substantial showing, Petitioner “must demonstrate that
reasonable jurists would find the district court’s assessment of the constitutional
claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting
Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).


                                           48
appealability is not warranted, the Clerk of the Court shall terminate from the

pending motions report any motion to proceed on appeal as a pauper that may be filed

in this case. Such termination shall serve as a denial of the motion.

        DONE AND ORDERED in Jacksonville, Florida this 4th day of April, 2019.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge

Jax-7

C:      Counsel of record




Here, after consideration of the record as a whole, a certificate of appealability is not
warranted.


                                           49
